CaSe: 3219-CI’-OOO40-T|\/|R DOC #Z 13 Filed: 03/04/19 Page: l Of l PAGE|D #Z 27

¢'_`s .

UNITED STATES DlsTRICT CoURT
SOUTHERN DISTRICT 0F 0H10 §§ ig in ._;_, p;~», 3: 5;
WESTERN DIvIsION 7 _ _
UNITED STATES oF AMERICA, CASE NO. 3 3 1 9 ¢',`4` U m mm r-

Plaintiff, JUDGE

l`HOMAS M. ROSE

INFORMATION

VS.

DAMIAN L. JACKSON,

 

Defendant.

THE UNITED STATES ATTORNEY CHARGES:
COUNT 1
On or about March 29, 2018, in the Southern District of Ohio, defendant DAMIAN L.
JACKSON, having been convicted of a crime punishable by imprisonment for a term exceeding
one (1) year, specifically on or about August 9, 1995, in the Court of Comrnon Pleas,
Montgomery County, Ohio, Case Number 95-CR-l429, of “lnvoluntary l\/Ianslaughter,”
knowingly possessed a firearm in and affecting interstate commerce

In violation of 18 U.S.C. § 922(§)(1).

BENJAMIN C. GLASSMAN
UNITED STATES ATTORNEY

@/J~Al>-

ANDREW J. HUNT (0073698)
Assistant United States Attorney

